DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Publication No. 2016/0149052 A1; hereinafter Ahn)
	With respect to claim 1, Ahn discloses thin film transistor, comprising a base substrate [110]; a first target layer [121,125] on the base substrate, the first target layer having a first length along a first direction and a first width along a second direction (See Figure 4); a first insulating layer [141] on a side of the first target layer away from the base substrate; an intermediate layer [133] on a side of the first insulating layer away 

    PNG
    media_image1.png
    713
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    682
    529
    media_image2.png
    Greyscale

	With respect to claim 2, Ahn discloses wherein the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the first insulating layer on the base substrate; and the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the second insulating layer on the base substrate (See Figure 3).
	With respect to claim 3, Ahn discloses one or more vias [1552] extending through both the first insulating layer and the second insulating layer; wherein the first target layer is electrically connected to the second target layer through the one or more vias (See Figure 3).
	With respect to claim 4, Ahn discloses wherein the one or more vias comprises a first via and a second via respectively extending through both the first insulating layer 
	With respect to claim 5, Ahn discloses wherein the second target layer comprises a first portion [1551] and a second portion [1552]; the second portion of the second target layer is in the one or more vias; and the first portion of the second target layer and the first target layer respectively have a bar shape extending along a first direction (see Figure 3).
	With respect to claim 6, Ahn discloses wherein the intermediate layer [133] has a bar shape extending along the first direction or a second direction that is perpendicular to the first direction (see Figure 3)
	With respect to claim 7, Ahn discloses wherein the second width is smaller than the first width (See Figure 4)
	With respect to claim 10, Ahn discloses wherein the intermediate layer is the active layer; and the first target layer and the second target layer together constitute the gate electrode; wherein the thin film transistor further comprises a source electrode [131] and a drain electrode [132] both electrically connected to the intermediate layer (See ¶[0060] Figure 4).
	With respect to claim 11, Ahn discloses a method of fabricating a thin film transistor, comprising forming a first target layer [125] on a base substrate [110], the first target layer having a first length along a first direction and a first width along a second direction (See Figure 4); forming a first insulating layer [141] on a side of the first target layer away from the base substrate; forming an intermediate layer [133] on a 

    PNG
    media_image1.png
    713
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    682
    529
    media_image2.png
    Greyscale

	With respect to claim 12, Ahn discloses wherein the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the first insulating layer on the base substrate; and the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the second insulating layer on the base substrate (see Figure 3)
	With respect to claim 13, Ahn discloses prior to forming the second target layer, further comprising forming one or more vias [1552] extending through both the first insulating layer and the second insulating layer to partially expose a surface of the first target layer away from the base substrate; wherein the second target layer is formed on the side of the second insulating layer away from the first insulating layer; and the second target layer is formed to extend through the first insulating layer and the second 
	With respect to claim 14, Ahn discloses wherein forming the one or more vias comprises forming a first via [1552] and a second via [1552] respectively extending through both the first insulating layer and the second insulating layer; the intermediate layer is between the first via and the second via; and the first via and the second via are symmetrically arranged with respect to the intermediate layer (See Figure 3)
	With respect to claim 17, Ahn discloses wherein the intermediate layer is the active layer; and the first target layer and the second target layer together constitute the gate electrode (See ¶[0059-0062]; Figure 4); wherein the method further comprises: performing ion doping to the intermediate layer; and subsequent to forming the second target layer, performing ion doping to a region of the intermediate layer having an orthographic projection on the base substrate uncovered by the orthographic projection of the second target layer on the base substrate (See ¶[0060], ¶[0063], and ¶[0069] Figure 3)
	With respect to claim 19, Ahn discloses wherein the intermediate layer is a gate electrode; and the first target layer and the second target layer together constitute the active layer; wherein the method further comprises: forming a source electrode [131] electrically connected to one of the first target layer and the second target layer; and forming a drain electrode [132] electrically connected to one of the first target layer and the second target layer (See ¶[0060] Figure 4).
	With respect to claim 20, Ahn discloses wherein the intermediate layer is the active layer; and the first target layer and the second target layer together constitute the 
	With respect to claim 21, Ahn discloses display apparatus having a thin film transistor, comprising a display substrate having a thin film transistor of claim 1 (See ¶[0026]).
Claim(s) 1-3, 5-9, 11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Publication No. 2016/0149052 A1; hereinafter Ahn)
	With respect to claim 1, Ahn discloses thin film transistor, comprising a base substrate [110]; a first target layer [130] on the base substrate, the first target layer having a first length along a first direction and a first width along a second direction (See Figure 4); a first insulating layer [142] on a side of the first target layer away from the base substrate; an intermediate layer [1551] on a side of the first insulating layer away from the first target layer, the intermediate layer having a third width along the first direction, and a third length along the second direction; a second insulating layer [160] on a side of the intermediate layer away from the first insulating layer; and a second target layer [176,177] on a side of the second insulating layer away from the intermediate layer, the second target layer having a second length along the first direction and a second width along the second direction; wherein the first target layer is electrically connected to the second target layer (see Figure 2); an orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the first target layer on the base substrate; the orthographic projection of the intermediate layer on the base substrate at least partially 

    PNG
    media_image3.png
    682
    529
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    713
    542
    media_image4.png
    Greyscale

	With respect to claim 2, Ahn discloses wherein the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the first insulating layer on the base substrate; and the orthographic projection of the intermediate layer on the base substrate is covered by the orthographic projection of the second insulating layer on the base substrate (See Figure 3).

	With respect to claim 5, Ahn discloses wherein the second target layer comprises a first portion [176,177] and a second portion [176,177 within 61,62]; the second portion of the second target layer is in the one or more vias; and the first portion of the second target layer and the first target layer respectively have a bar shape extending along a first direction (see Figure 2).
	With respect to claim 6, Ahn discloses wherein the intermediate layer [1551] has a bar shape extending along the first direction or a second direction that is perpendicular to the first direction (see Figure 2)
	With respect to claim 7, Ahn discloses wherein the intermediate layer has the bar shape extending along the second direction; the first target layer has a first length along the first direction and a first width along the second direction; the first portion of the second target layer has a second length along the first direction and a second width along the second direction; the intermediate layer has a third width along the first direction, and a third length along the second direction; the first width of the first target layer is substantially the same as the second width of the first portion of the second target layer; and the third length of the intermediate layer is greater than the first width of the first target layer and greater than the second width of the first portion of the second target layer (See Figure 1)

	With respect to claim 9, Ahn discloses wherein the intermediate layer is the gate electrode; and the first target layer and the second target layer are the active layer; and wherein the thin film transistor further comprises a source electrode [176] electrically connected to one of the first target layer and the second target layer, and a drain electrode [177] electrically connected to one of the first target layer and second target layer (See Figure 2).
	With respect to claim 11, Ahn discloses a method of fabricating a thin film transistor, comprising forming a first target layer [130] on a base substrate [110], the first target layer having a first length along a first direction and a first width along a second direction; forming a first insulating layer [142] on a side of the first target layer away from the base substrate; forming an intermediate layer [1551] on a side of the first insulating layer away from the first target layer, the intermediate layer having a third width along the first direction, and a third length along the second direction; forming a second insulating layer [160] on a side of the intermediate layer away from the first insulating layer; and forming a second target layer [176,177] on a side of the second insulating layer away from the intermediate layer, the second target layer having a second length along the first direction and a second width along the second direction; wherein the first target layer is electrically connected to the second target layer; an orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the first target layer on the base substrate; 

    PNG
    media_image3.png
    682
    529
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    713
    542
    media_image4.png
    Greyscale

	With respect to claim 15, Ahn discloses wherein the intermediate layer is a gate electrode; and the first target layer and the second target layer together constitute the active layer (see ¶[0060],¶[0063]); wherein the method further comprises: performing ion doping to the first target layer; subsequent to forming the intermediate layer, 
	With respect to claim 16, Ahn discloses subsequent to performing ion doping to the second target layer, further comprising forming a third insulating layer on a side of the second target layer away from the second insulating layer; forming a shielding layer on a side of the third insulating layer away from the second target layer, an orthographic projection of the shielding layer on the base substrate substantially overlapping the orthographic projection of the intermediate layer; and performing ion doping to a region of the second target layer having an orthographic projection on the base substrate uncovered by the orthographic projection of the shielding layer on the base substrate (See ¶[0060], ¶[0063], and ¶[0069] Figure 3).

Response to Arguments
Applicant's arguments with respect to claims 1-17 and 19-21 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 	Regarding claims 1-17 and 19-21, Applicant argues that the newly introduced limitations are not met by Ahn. Based on new limitations, Examiner has revised the rejection to better encompass the new limitations of the claim and has provided .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Yamazaki (U.S. Publication No. 2011/0193077 A1) discloses a device with
intermediate layer encased
	- Sato (U.S. Publication No. 2018/0013007 A1) discloses a display device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818